209 S.W.3d 50 (2006)
Emile HENRY II, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87685.
Missouri Court of Appeals, Eastern District, Division Two.
December 19, 2006.
Michelle Murphy Rivera, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Karen L. Kramer, Stephanie Morrell, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Emile Henry II (hereinafter, "Movant") appeals from the motion court's judgment denying his post-conviction motion pursuant to Rule 29.15 without an evidentiary hearing. Movant was convicted of two counts of robbery in the first degree, Section 569.020 RSMo (2000). Movant was sentenced to serve two terms of fifteen years' imprisonment, to run consecutively. This Court affirmed Movant's conviction on appeal. State v. Henry, 165 S.W.3d 498 (Mo.App. E.D.2005).
Movant raises one point on appeal. Movant claims the motion court clearly erred in denying his Rule 29.15 motion in that he received ineffective assistance of appellate counsel when counsel failed raise a point of error regarding the prosecutor's comments during closing argument. Movant claims these comments impermissibly shifted the burden of proof and indirectly reference his failure to testify, resulting in prejudice.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).